Name: COMMISSION REGULATION (EC) No 216/95 of 2 February 1995 opening an invitation to tender for the reduction in the levy on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Europe;  cooperation policy;  plant product
 Date Published: nan

 No L 26/4 Official Journal of the European Communities 3 . 2. 95 COMMISSION REGULATION (EC) No 216/95 of 2 February 1995 opening an invitation to tender for the reduction in the levy on maize imported into Portugal from third countries imports of maize should be opened in the framework of these special arrangements for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3670/93 of 22 December 1993 on special arrangements for imports of maize into Portugal ('), and in particular Articles 2 (2) and 7 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize into Portugal ; Whereas, pursuant to Article 2 (3) of Regulation (EC) No 3670/93, the levy reduction is to be applied to maize imported into Portugal under cover of a licence valid in that Member State alone ; Whereas Commission Regulation (EC) No 675/94 of 25 March 1994 laying down detailed rules for the application of the special arrangements for Council Regulations (EC) No 3640/93, (EC) No 1799/94 and (EC) No 3670/93 concerning imports of maize and sorghum into Spain and maize into Portugal (2), as amended by Regulation (EC) No 2660/94 (3), lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compli ­ ance with their obligations and, in particular, the obliga ­ tion to process or use the imported product on the Portu ­ guese market ; Whereas in the light of current market needs in Portugal, an invitation to tender for the reduction in the levy on HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Council Regulation (EEC) No 1766/92 (4) on maize to be imported into Portugal. 2. The invitation to tender shall be open until 16 March 1995. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 3 . Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation . Article 2 Import licences issued under these invitations to tender shall be valid from the date they are issued, within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 15 April 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 338 , 31 . 12. 1993, p. 35. (2) OJ No L 83, 26. 3 . 1994, p. 26. (3) OJ No L 284, 1 . 11 . 1994, p. 29. (4) OJ No L 181 , 1 . 7. 1992, p. 21 .